In re Ford Motor Company; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. B, No. 92-13762; to the Court of Appeal, Fourth Circuit, No. 2002-C-0375.
Granted. After reviewing the transcript of the voir dire, we find no error in the trial court’s ruling. Accordingly, the judgment of the court of appeal is reversed, and the judgment of the trial court is reinstated. Case remanded to the trial court for further proceedings.
WEIMER, J., would deny the writ.